Case:19-10594-SDB Doc#:13 Filed:05/13/19 Entered:05/13/19 13:27:54 Page:1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 4 Kristen L. Simmons
First Name Middle Name Last Name
C1 Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Case Number 19- | 059 tt

 

 

 

(If known)
CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Souther District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].
1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following

items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: B contains nonstandard provisions. See paragraph 15 below.

C does not contain nonstandard provisions.

(b) This plan: OC values the claim(s) that secures collateral. See paragraph 4(f) below.
@ does not value claim(s) that secures collateral.

(c) This plan: OC seeks to avoid a lien or security interest. See paragraph 8 below.
® does not seek to avoid a lien or security interest.
2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $555.00 for the applicable commitment period
of:
Chet woniiecor (If applicable include the following: These plan
, payments will change to$_———)s monthly on
® a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). 20.)

(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

@ Debtor1 100  % C])Debtor2.

C) Direct to the Trustee for the following reason(s):
C The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
1 The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)
from ____ (source, including income tax refunds).

GASB — Form 113 [Rev. 12/1/17] Page 1 of 5
Case:19-10594-SDB Doc#:13 Filed:05/13/19 Entered:05/13/19 13:27:54 Page:2 of 7

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C, § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here wil! be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL aN) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a){2) of $3800.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d} Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM = INTEREST RATE MONTHLY P. ENT
Regional Acceptance Mercedes Benz $19.444,75 5.75% No less than $375.00
Corporation

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:19-10594-SDB Doc#:13 Filed:05/13/19 Entered:05/13/19 13:27:54 Page:3 of 7

certificate of service.

VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
O withinterestat © | %perannumor C without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.0 % dividend or a pro rata share of
$50.00, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

 

CREDITOR ESTIMATED ARREARAGE
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: QO Direct to the Creditor; or @ To the
Trustee.
CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Regional Acceptance Corporation $125.00
Ds Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY

GASB — Form 113 [Rev. 12/1/17] Page 30f5
10.

11.

12.

13.

14.

15.

Case:19-10594-SDB Doc#:13 Filed:05/13/19 Entered:05/13/19 13:27:54 Page:4 of 7

Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

With the exception of creditor(s) listed in paragraph 4(d), it’s successors and/or assigns, upon granting of a
discharge in this case, all secured creditors that were paid through the plan shall promptly release al collateral held
as security on loans, and shall promptly release and/or satisfy all security deeds, security agreements, UCC filing,
judgment liens, titles and/or any other lien claim of any kind against property of the debtor(s). This paragraph
shall in no way apply to mortgages and/or other secured debts that are not paid through the Chapter 13 plan.
ER cCatienrAL COoAN PEBT -To bf PA\D WAREST —meovbu

(we domE -BASED CEPAYHEUT PLAM.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: 9/5/19

 

 

Debtor 2

 

GASB — Form 113 [Rev. 12/1/17] Page 4of5
Case:19-10594-SDB Doc#:13 Filed:05/13/19 Entered?05/ 27:54 Page:5 of 7

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5 of 5
Case:19-10594-SDB Doc#:13 Filed:05/13/19 Entered:05/13/19 13:27:54 Page:6 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION
IN RE:

CHAPTER 13
CASE NO. 19-10594

Kristen L. Simmons

 

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

I hereby certify that I have this day served upon the following parties a copy of the foregoing

Chapter 13 plan by First Class Mail placing the same in United States Mail with proper postage affixed thereon to the following
addresses:-

See matrix attached as Exhibit 1.

I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon the following corporations addressed to an
Agent or Officer by First Class Mail placing the same in United States Mail with proper postage affixed thereon:

Not applicable.

I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon the following creditors in the manner
proscribed by Rule 7004, as the Chapter 13 plan proposes to modify/alter/avoid their secured status pursuant to paragraph 4(f) or
paragraph 8 of the plan:

Not applicable

| hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon an officer of the following insured
depository institutions, via Certified Mail:

SunTrust Bank

ATTN: Officer

P.O. Box 628008

Orlando, FL 32862-8008

I hereby certify that I have this day electronically served the following parties and counsel via CM/ECF:

Chapter 13 Trustee
Office of the U.S. Trustee

Dated? MAM 1S 2019.

Leiden and Leiden

A Professional Corporation
330 Telfair Street

Augusta, GA 30901 Zane P. Leiden

 
Case:19-10594-SDB
Label Matrix for local noticing

1139-1

Case 19-10594-SDB

Southern District of Georgia
Augusta

Thu May 9 12:05:51 EDT 2019

CB Indigo
PO Box 4499
Beaverton OR 97076-4499

Contract Callers
PO Box 2207
Augusta GA 30903-2207

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346

Philadelphia PA 19101-7346

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Seventh Avenue
1112 7th Avenue
Monroe WI 53566-1364

Doc#:13 Filed:05/13/19 Entered:05/13/19 13:27:54 Page: / of 7

Associated Credit Union
3749 Wheeler Road
Augusta GA 30909-1827

(p)CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

Dept of Education/Nel Net
121 § 13th St
Lincoln NE 68508-1904

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Receivables Performance
20816 44th Ave
Lynnwood WA 98036-7744

Augusta Orthopedic &
PO Box 14039
Augusta GA 30919-0039

ports Medicine

Columbia County Water
PO Box 960
Grovetown GA 30813-0960

Doctors Hospital Augusta
PO Box 740771
Cincinnati OH 45274-0771

Regional Acceptance Corporation
2300 Pleasant Hill Road
Duluth GA 30096-1703

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P, 2002 (g) (4).

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,

Exdtiei\T 4
